Case 1:19-cv-14659-JHR-KMW Document 10 Filed 01/10/20 Page 1 of 1 PagelD: 36

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MELVIN RODRIGUEZ, | DOCKET NO: 1:19-cv-14659
Plaintiff, Civil Action
Vv.

SUBARU OF AMERICA

STIPULATION OF DISMISSAL
; WITH PREJUDICE

Defendant.

The matter in difference in the above entitled action having been amicably adjusted by
and between the parties, it is hereby stipulated and agreed that the same be and it is hereby

dismissed without costs against all parties, with prejudice.

 

 

SWARTZ SWIDLER, LLC ARCHER & GREINER, P.C.
oy. MThille piZe Ze—
MATTHEW D. MILLER, ESQUIRE DAVID R. RAPUANO

Dated: 1 ~ 18-222? Dated: L| (Of €0C¢ ©
